El Jtjez PkesideNte Sr. HerkÁNdez
emitió la opinión del tribunal.
El presente es un recurso de apelación interpuesto por el acusado Prudencio Agostini (a) Pitito contra sentencia que en juicio ante jurado pronunció la Corte de Distrito de Maya-güez en 6 de mayo de 1915 condenándolo como reo del delito de violación de que fué declarado culpable, a la pena de prisión perpetua con trabajos forzados.
Según los términos de la acusación “el citado Prudencio Agostini (a) Pitito, allá en los primeros días del mes de enero de 1915, y en las afueras de la ciudad de Mayagüez, municipio del mismo nombre, voluntaria, ilegal y maliciosamente violó a la niña de siete'a ocho años de edad Eosa María Santalís, con la que yació, siendo él un varón adulto.”
Alega el apelante que la corte cometió error al imponerle la pena de reclusión perpetua con trabajos forzados, abusando de la facultad discrecional que le reconoce el artículo 33 del Código Penal, e infringiendo el artículo 8 de las Enmiendas a la Constitución de los Estados Unidos, preceptivo de que no se podrán exigir fianzas exageradas, imponer multas exce-sivas, ni aplicar castigos crueles e inusitados.
El artículo 258 del Código Penal castiga el delito de viola-ción con pena de presidio por un término mínimo de cinco años, y el 33, invocado por el recurrente, ordena que cuando a un reo se le declare incurso en pena de presidio por un tér-mino que no baje de determinado número de años, sin fijar un límite a la duración de dicha pena, podrá el tribunal sen-*548tenciador, a sn arbitrio, condenar al reo a prisión perpetua o por cualquier número de años que no baje del prescrito.
La corte inferior ba podido imponer a su arbitrio al acu-sado la pena de prisión perpetua, y no habiendo sido, sometido a nuestra consideración escrito de exposición del caso, nos falta base para resolver si eí juez inferior abusó de la facul-tad discrecional que la ley le reconoce, y modificar en caso afir-mativo el fallo apelado. El Pueblo v. De Thomas, 9 D. P. R. 569. Ignoramos las circunstancias del caso, y por falta de prueba en contrario debemos presumir que fueron muy agra-vantes para que el juez ejercitara su discreción en la forma en que lo hizo.
Antes de añora liemos dicho que la pena de prisión per-petua no es cruel o inusitada, y que no le es aplicable la En-mienda 8a. de la Constitución de los Estados Unidos. El Pueblo v. Bocanegra, 9 D. P. R. 546.
Castigos crueles e inusitados son los de un carácter bár-baro y desconocidos por la ley común. Esa palabra, cuando apareció primeramente en la declaración de derechos, no sig-nificaba una multa o prisión o ambas cosas, sino castigos como ser azotado, atado a un poste, pillory (pillory, tabla con agu-jeros para que la persona pusiera la cabeza y las manos y ser expuesta así al- público), quemaduras, destrozo por una rueda de carro y otros castigos por el estilo, descuartizamiento del reo, cortarle la nariz, orejas o extremidades, o estrangularlo hasta causarle la muerte. Eran los castigos severos, crueles e inusitados que echaban una mancha sobre pasadas civiliza-ciones y hacían a uno estremecerse de horror. Ex parte O’Shea, 105 Pac. 776.
Es de confirmarse la sentencia apelada.
. Confirmada la sentencia • apelada.
Jueces concurrentes: Sres. Asociados Wolf, Aldrey y Hutchison.
El Juez Asociado Sr. del Toro no intervino.